RECOMMENDED FOR FULL-TEXT PUBLICATION
                           Pursuant to Sixth Circuit Rule 206
                                  File Name: 10a0061p.06

               UNITED STATES COURT OF APPEALS
                               FOR THE SIXTH CIRCUIT
                                 _________________


                                            X
                        Plaintiff-Appellee, -
 UNITED STATES OF AMERICA,
                                             -
                                             -
                                             -
                                                           No. 10-5046
          v.
                                             ,
                                              >
                                             -
                     Defendant-Appellant. -
 CHRIS CHRISTMAN,
                                             -
                                            N

                                  Filed: March 3, 2010
                 Before: GUY, NORRIS, and MOORE, Circuit Judges.

                                   _________________

                                         ORDER
                                   _________________

        The defendant, Chris Christman, appeals an interlocutory order of the district court
authorizing his detention pending sentencing. Christman asserts, and the government
concurs, that the district court erred in determining that it lacked authority to consider
whether Christman had established exceptional reasons under 18 U.S.C. § 3145(c)
warranting his release pending sentencing. Upon review, the panel unanimously agrees that
oral argument is not needed. Fed. R. App. P. 34(a).

        The government charged Christman in a seventeen-count superseding indictment,
also naming seven others, with conspiracy to manufacture fifty grams or more of
methamphetamine (Count 1); conspiracy to possess with intent to distribute and to distribute
fifty grams or more of methamphetamine (Count 2); possession of pseudoephedrine with
intent to manufacture methamphetamine (Count 4); and criminal forfeiture. Over the
government’s objections, the district court ordered Christman released on his own
recognizance. Christman subsequently entered a written plea agreement to conspiracy to
manufacture five grams or more of methamphetamine (a lesser included offense of Count
1) and possession of pseudoephedrine.

                                             1
No. 10-5046         United States v. Christman                                         Page 2


        Christman orally moved to continue his release pending sentencing. Alternatively,
he moved to modify his detention so that he could continue to take classes at a local
community college. The district court denied the motion, concluding that Christman was
subject to mandatory detention under 18 U.S.C. § 3143(a)(2), and that it lacked authority
under 18 U.S.C. § 3145(c) to consider whether Christman established exceptional reasons
warranting his release pending sentencing. Christman appeals.

        We review a district court’s factual findings concerning release pending sentencing
for clear error. See United States v. Hazime, 762 F.2d 34, 37 (6th Cir. 1985). We review de
novo the district court’s legal conclusions. Id.

        A judicial officer shall order a defendant detained pending sentencing if he has been
found guilty of an offense for which a maximum term of imprisonment of ten years or more
is prescribed in the Controlled Substances Act. 18 U.S.C. § 3143(a)(2). A defendant subject
to detention under § 3143(a)(2) may be released if it is “clearly shown,” among other things,
that there are “exceptional reasons” why his detention is inappropriate. 18 U.S.C. § 3145(c).

        Christman does not dispute that his guilty plea mandates his detention under
§ 3143(a)(2). Rather, he argues that he may be released under § 3145(c). Although we have
never explicitly held in a published decision that the district court has authority to release
a defendant being detained pursuant to § 3143(a)(2) upon a showing of “exceptional
reasons” under § 3145(c), we have reached that conclusion in an unpublished decision.
United States v. Cook, 42 F. App’x 803, 804 (6th Cir. Aug. 13, 2002) (unpublished). Given
that holding, the unanimous agreement of other circuits that have considered the issue, see
id. (collecting cases), and the government’s concession of error in this case, we hold that the
district court erred in not considering whether Christman established exceptional reasons to
support his release pending sentencing. See also United States v. Goforth, 546 F.3d 712, 715
(4th Cir. 2008); United States v. Garcia, 340 F.3d 1013, 1014 n.1 (9th Cir. 2003).
No. 10-5046         United States v. Christman                                         Page 3


        For the foregoing reasons, we REVERSE the district court’s order and REMAND
this appeal with directions to the district court to consider whether exceptional reasons under
18 U.S.C. § 3145(c) warrant Christman’s release pending sentencing. Rule 34(j)(2)(C),
Rules of the Sixth Circuit.

                                                 ENTERED BY ORDER OF THE COURT

                                                       /s/ Leonard Green
                                                 ___________________________________
                                                               Clerk